MEMORANDUM OPINION


No. 04-07-00327-CV

Bill BLEVINS d/b/a Splashtime Pools,
Appellant

v.

Louis LOZANO,
Appellee

From the County Court at Law #2, Bexar County, Texas
Trial Court No. 320248
Honorable Judge Irene Rios, Judge Presiding

PER CURIAM

Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:	August 8, 2007

DISMISSED FOR LACK OF JURISDICTION
	From our initial review of the record it appeared that appellant was seeking to appeal from
an order that was not final. Therefore, on May 23, 2007, we ordered appellant to show cause in
writing by June 7, 2007 why this appeal should not be dismissed for lack of jurisdiction. To date,
Appellant has not responded.  
	Therefore, this appeal is dismissed for lack of jurisdiction.  See Tex. R. App. P. 42.3(a). 
Costs of appeal are taxed against appellant.  
							PER CURIAM